 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALLEN HAMMLER,                                   No. 2:19-cv-1423-JAM-EFB P
12                       Plaintiff,
13           v.                                        ORDER
14    E. COTA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. In accordance with the order filed March 24, 2020, plaintiff may either proceed

19   with his potentially cognizable First Amendment retaliation claims against defendants Cota,

20   Burnes, Hubbard, Case, and Salcedo only or he may amend his complaint to attempt to cure the

21   defects in the claims that were dismissed with leave to amend, namely: (1) plaintiff’s substantive

22   First Amendment claims against Hubbard for preventing him from speaking with a psychologist

23   and against Tumacder; (2) plaintiff’s First Amendment retaliation claims against Mccarvel,

24   Tumacder, Garza, and Rodriguez; and (3) plaintiff’s substantive due process, procedural due

25   process, equal protection, and “deliberate indifference” claims. He may not, however, change the

26   nature of this suit by alleging new, unrelated claims. George v. Smith, 507 F.3d 605, 607 (7th Cir.

27   2007). Moreover, plaintiff is not obligated to amend his complaint.

28
                                                       1
 1          If plaintiff chooses to file an amended complaint, he should note that any amended
 2   complaint must identify as a defendant only persons who personally participated in a substantial
 3   way in depriving him of a federal constitutional right. Johnson v. Duffy, 588 F.2d 740, 743 (9th
 4   Cir. 1978) (a person subjects another to the deprivation of a constitutional right if he does an act,
 5   participates in another’s act or omits to perform an act he is legally required to do that causes the
 6   alleged deprivation).
 7          Further, any amended complaint must be written or typed so that it so that it is complete in
 8   itself without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an
 9   amended complaint supersedes any earlier filed complaint, and once an amended complaint is
10   filed, the earlier filed complaint no longer serves any function in the case. See Forsyth v.
11   Humana, 114 F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original,
12   the latter being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th
13   Cir. 1967)).
14          Finally, the court cautions plaintiff that failure to comply with the Federal Rules of Civil
15   Procedure, this court’s Local Rules, or any court order may result in this action being dismissed.
16   See E.D. Cal. L.R. 110.
17          Accordingly, it is ORDERED that:
18          1.      Within thirty days plaintiff shall return the notice below advising the court whether
19                  he elects to proceed with the potentially cognizable claims or file an amended
20                  complaint. If the former option is selected and returned, the court will enter an
21                  order directing service at that time; and
22          2.      Failure to comply with any part of this this order may result in dismissal of this
23                  action.
24   DATED: April 3, 2020.
25

26

27

28
                                                        2
 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ALLEN HAMMLER,                                      No. 2:19-cv-1423-JAM-EFB P
11                         Plaintiff,
12             v.                                         NOTICE OF ELECTION
13    E. COTA, et al.,
14                         Defendants.
15

16            In accordance with the court’s order, plaintiff hereby elects to:
17

18            (1) ______ proceed only with the potentially cognizable First Amendment retaliation
19            claims against defendants Cota, Burnes, Hubbard, Case, and Salcedo.

20
     OR
21
              (2) ______     delay serving any defendant and files an amended complaint.
22

23
                                                             _________________________________
24
                                                                            Plaintiff
25
     Dated:
26

27

28
                                                         3
